Citation Nr: 0301048	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (the RO).  

Procedural history

The veteran had active service from May 1969 to July 1976. 

In January 2001, the RO received the veteran's claim for 
service connection for a back disorder.  In a May 2001 
rating decision, the RO denied the claim.  The veteran 
disagreed with the May 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) 
in March 2002.  

Clarification of issue on appeal

The veteran phrased his January 2001 claim as a request to 
reopen a previously denied claim.  The Board notes that, 
although the veteran described his back symptoms in prior 
claims for non-service connected pension benefits, the RO 
has not previously adjudicated a claim for service 
connection for a back disorder.  Therefore, the Board will 
treat this issue as an original claim for service 
connection and will not address the issue of whether new 
and material evidence has been submitted.  This does not 
work to the veteran's detriment, since reopening a 
previously-denied claim involves a narrower standard than 
does a decision on the merits.  Compare 38 U.S.C.A. 
§§ 5107 and 5108 (West 1991 & Supp. 2002).


FINDING OF FACT

The evidence of record does not reveal that the veteran 
suffered an injury or disease affecting his back during 
service, or that the veteran's current back disorder is 
causally related to any incident of his military service.



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a back disorder.
In essence, he veteran contends that he originally injured 
his back while on active duty. 

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim was filed in January 2002, has 
not been finally decided and remains pending.  The 
provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

In February 2001, the RO sent the veteran a letter which 
set forth in detail the requirements of the VCAA, 
including the responsibilities of the VA and the veteran 
with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to 
substantiate a claim for service connection, and that the 
RO would assist him in obtaining evidence if he provided 
the proper information and release forms.

The veteran was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by 
correspondence from the RO in January 1998, by the May 
2001 rating decision, and by the February 2002 statement 
of the case (SOC).

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified private medical 
records from Dr. D.T.L in February 1991.  Those records 
were requested by the RO in April 1991 and were received 
in July 1991.  The veteran also identified VA outpatient 
treatment records, and those were obtained by the RO.  The 
RO also obtained the veteran's service medical records.  
The veteran submitted private medical records and a 
brochure on ankylosing spondylitis with his claim in 
January 2001.  There is no indication that there exists 
any evidence which has a bearing on this case which has 
not been obtained.

The veteran has not had a VA medical examination since 
September 1993.  The Board has accordingly given thought 
to whether a more recent examination is necessary.  
However, as explained below the outcome of this claim 
hinges on what occurred, or more precisely what did not 
occur, during service.  A physical examination at this 
juncture would not provide any pertinent evidence with 
respect to that question.  Specifically with respect to a 
nexus opinion, in the absence of evidence of in-service 
disease or injury, referral of this case for a VA 
examination or opinion as to the etiology of the veteran's 
claimed back disability would in essence place the 
examining physician in the role of a fact finder. This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's 
claimed back disability and his military naval service 
would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in 
service.  The United States Court of Appeals for Veterans 
Claims (the Court) has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account 
of a claimant is of no probative value. See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Referral of this case for a 
nexus opinion would accordingly be a useless act.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; but he indicated in the 
March 2002 Form 9 that he did not want a BVA hearing, and 
he has never requested a hearing before the RO.  
Nevertheless, the veteran has submitted numerous 
statements and his representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   
Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).

Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on 
the basis of the places, types, and circumstances of 
service as shown by service records, the official history 
of each organization in which the veteran served, and all 
pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of 
the entire evidence of record.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002); see Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value. Baldwin v. West, 13 Vet. App. 1, 8 
(1999).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
the Board finds that although a current disability exists, 
a back disorder was neither incurred in service nor 
aggravated thereby.
The existence of a current disability of the veteran's 
back is not in dispute.  There is ample evidence that the 
veteran currently suffers from ankylosing spondylitis.  
This is shown in the veteran's outpatient treatment 
records since 1991.  However, despite the existence of a 
current back disability, the Board finds that Hickson 
element (2), evidence of injury to or disease of the 
veteran's back during service, and Hickson element (3), 
medical evidence establishing a relationship between the 
current disability and an in-service incident, are not 
satisfied.  

In regard to Hickson element (2), the veteran contends in 
his August 2001 notice of disagreement that he complained 
constantly of back pain while in the service.  There is, 
however, no record of any back injury or other back 
problems in the veteran's service medical records.  
Significantly, in a report of history which was completed 
and signed by the veteran in March 1976, he responded "no" 
to the question concerning recurrent back pain.  The March 
1976 separation physical examination was negative with 
respect to the spine.

In his March 2002 VA Form 9, the veteran stated that he 
was not treated in service for his back disorder, but did 
complain frequently and was given aspirin.  However, the 
report of medical history which was completed by the 
veteran at separation in March 1976 shows no recurrent 
back pain, no inability to perform certain motions or to 
assume certain positions, no hospital treatment, and no 
illnesses or injuries not noted in the report.

The veteran additionally contends that his MOS was changed 
from 11D20 (armor crewman) to 71L20 (administrative 
specialist) as a result of constant complaints of back 
pain.  He points specifically to his DD-214 as proof of 
this.  The DD-214 form, however, merely reflects both a 
primary MOS of 11D20 (armor crewman) and a secondary MOS 
of 71L20 (administrative specialist).  There is nothing in 
this which indicates that the MOS was actually changed or 
that any such change was due to a back injury or to 
complaints of back pain.  On the contrary, according to 
the DD-214 at the time of the veteran's separation from 
service, his primary MOS remained armor crewman,  
Significantly, the March 1976 medical examination report 
clearly listed his specialty as "11D20 Recon".  As noted 
above, the March 1976 medical history and physical 
examination disclosed no back problems.  Based on this 
evidence, the Board rejects the veteran's contention that 
his MOS was changed to administrative specialist because 
of an alleged back problem.  

The Court has held that VA cannot ignore an appellant's 
testimony simply because the appellant is an interested 
party.  Personal interest may, however, affect the 
credibility of such evidence.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999). The Board has considered the 
veteran's recent statements concerning alleged back 
problems during service, which he made in connection with 
his claim for monetary benefits, and finds them to be 
lacking plausibility in the absence of any reference in 
his service medical records to such symptoms.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as 
reported by the veteran]. 

The Board additionally notes that there is no evidence of 
a back problem for a number of years after the veteran 
left service.

For the reasons stated, the Board finds that there is no 
objective evidence of a back injury or disease during 
service; that the veteran's recent statements to the 
contrary lack probative value; and that a preponderance of 
the evidence is against the veteran's claim as to this 
issue.  Therefore, Hickson element (2) is not satisfied.

In regard to Hickson element (3), the record contains no 
competent medical evidence that would support conclusion 
that the veteran's back disorder is related to his service 
or any incident thereof.  Indeed, as described immediately 
below, the competent medical evidence of record points to 
a 1989 motor vehicle accident, many years after the 
veteran left military service, as the point of onset of 
the veteran's back problems.  

Medical reports show treatment for back complaints from 
1989 to present, but do not contain any evidence that 
would relate this disorder to service.  A December 1989 
examination report of Dr. D.T.L. shows that the veteran 
was injured in an automobile accident.  Significantly, Dr. 
D.T.L. stated that the veteran's past medical history 
showed no previous injuries or complaints.  A January 1991 
treatment report shows that the veteran was injured in a 
December 1989 motor vehicle accident and later developed 
pain in his low back.  A March 1991 hospitalization report 
shows that the veteran reported that his back pains 
started after a 1989 motor vehicle accident.  A March 1991 
VA examination report shows a diagnosis of ankylosing 
spondylitis in the neck and lumbar area, due to an 
automobile accident.  The examiner found that the disease 
process had been very active since about 1990.  
X-rays confirmed the diagnosis of ankylosing spondylitis.  
A September 1993 VA examination report also attributes the 
onset of the veteran's ankylosing spondylosis to a 
December 1989 motor vehicle accident.

The Board can identify no suggestion in the medical 
evidence of record that the veteran's back disorder is 
related to his service.  Moreover, it appears that in all 
of these reports, not once did the veteran suggest that he 
had back problems in service.  The overwhelming evidence 
demonstrates that the veteran's back was first injured in 
an automobile accident in 1989, thirteen years after 
service, and that his current back disorder resulted from 
that injury.  

In a January 1998 submission to the RO, the veteran stated 
that his back disability did not start until a car 
accident in 1989, but that he had "always" had the 
disorder and the accident merely "triggered the symptoms".  
Setting aside what the veteran meant by "always", it 
appears that at best he appears to contend that he had a 
back disability in service which was somehow asymptomatic 
for years thereafter and was merely "triggered" by the 
1989 motor vehicle accident.  There is absolutely no 
competent medical evidence which supports this theory.  It 
is now well established that as a lay person without 
medical training the veteran is not competent to opine on 
medical matters such as diagnosis or etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

In short, no competent medical evidence relates the 
veteran's current back condition to his military service, 
while numerous health care providers have ascribed the 
veteran's problems to the 1989 motor vehicle accident.  
Hickson element (3) thus has not been satisfied.

Because two of the required elements required for service 
connection have not been satisfied, the Board finds that a 
preponderance of the evidence is against a showing that 
the veteran's back disorder resulted from a disease or 
injury incurred in active service, or was aggravated 
thereby.  In reaching this conclusion, the Board 
acknowledges the contention of the veteran that, under 38 
U.S.C.A. § 5107(b) (West 1991), all doubt is to be 
resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence 
in regard to a material issue.  However, because the 
preponderance of the evidence is against the veteran's 
present claim, that benefit o the doubt rule is not for 
application in this case.  
See Gilbert, 1 Vet. App. at 55.  The veteran's claim of 
entitlement to service connection for a back disorder is 
accordingly denied.


ORDER

Service connection for a back disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

